959 A.2d 906 (2008)
Lydia M. RODRIGUEZ, Petitioner
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW, Respondent.
No. 199 EAL 2008.
Supreme Court of Pennsylvania.
October 28, 2008.

ORDER
PER CURIAM.
AND NOW, this 28th day of October, 2008, the Petition for Allowance of Appeal is GRANTED, and, because the evidence of record does not, as a matter of law, establish Petitioner committed an act of willful misconduct such that a denial of unemployment benefits was proper under Section 402(e) of the Unemployment Compensation Law, the order of the Commonwealth Court affirming the denial of unemployment benefits is hereby reversed. See Grieb v. Unemployment Compensation Board of Review, 573 Pa. 594, 827 A.2d 422 (2003) (an employee's inadvertent violation of employer's work rule does not constitute willful misconduct which would result in a denial of benefits to the employee under Section 402(e) of the Unemployment Compensation Law); Navickas v. Unemployment Compensation Board of Review, 567 Pa. 298, 787 A.2d 284 (2001) (same).